    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 1 of 18 PageID #:749




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EMMA TODD,                                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )       No. 19 C 00392
                                                  )
JB FOR GOVERNOR, an Illinois not-                 )       Judge John J. Tharp, Jr.
for-profit corporation,                           )
                                                  )
               Defendant.

                            MEMORANDUM OPINION AND ORDER

       Emma Todd, a former JB for Governor field organizer during the 2018 Illinois

gubernatorial election, alleges that the campaign fired her following the March 2018 Democratic

primary election based on her gender identity as a transgender woman, in violation of Title VII.

The Campaign has moved for summary judgment. That motion is granted, and the case is

dismissed.

                                        BACKGROUND

       Plaintiff Emma Todd joined the JB for Governor political campaign on August 7, 2017, as

a field organizer in Springfield, Illinois. Def.’s Rule 56.1 Statement of Facts ¶¶ 2, 5, ECF No. 42.1

As a field organizer, Todd was involved in the Campaign’s voter-outreach strategy; field

organizers supported the Campaign by identifying voters who supported Pritzker, ensuring that

those voters would turn out on election day, and recruiting and retaining volunteers involved in

the Campaign’s voter-outreach efforts. Id. at ¶ 6. Todd worked for the Campaign through the




       1
        Todd agrees with the Campaign’s statement of facts except where noted. See Pl.’s Rule
56.1 Resp. to Def.’s Statement of Facts, ECF No. 50.
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 2 of 18 PageID #:750




primary election held on March 20, 2018; after the primary, she and thirty other employees were

laid off. Id. at ¶ 29. Todd’s last day with the Campaign was March 31, 2018. Id. at ¶ 32.

       At the height of its operations, the JB for Governor campaign had 34 offices statewide and

approximately 200 employees, most of whom were field organizers. Id. at ¶ 4. Field organizers

reported to Regional Field Directors, who generally supervised several field organizers in a

particular geographic region. Id. at ¶ 7. During her time with the Campaign, Todd worked for three

different Regional Field Directors: Chris Shallow, for a few weeks after Todd started and for a

second period from October 2017 through January 2018; Mike Andersen, from August 2017 until

October 2017; and Raynal Sands, from February 1, 2018 through Todd’s termination. Id. at ¶¶ 13-

17. Regional Field Directors like Shallow, Andersen, and Sands reported to Deputy Field

Directors; Deputy Field Directors generally supervised several Regional Field Directors and

oversaw the Campaign’s field operations in their assigned regions. Id. at ¶ 8. Deputy Field

Directors reported to the Campaign’s Field Director, Emma Laurent; Laurent, in turn, reported to

the Campaign’s Primary (and, eventually, General) Election Director, Manfred Mecoy, as did

Caitlin Pharo, the Campaign’s Field Operations Director. Id. at ¶¶ 9-10. Mecoy reported to Quentin

Fulks, the Deputy Campaign Manager, and Fulks reported to Anne Caprara, the Campaign

Manager. Fulks Decl. ¶ 7, ECF No. 44.

       The Campaign alleges that the purpose of the March 2018 layoff was to “allow the

Campaign to operate more leanly in the period right after the primary election until later in the

spring when the Campaign’s general-election efforts would begin again in earnest and to separate

employees whose performances had fallen short of the Campaign’s expectations.” Def.’s Rule 56.1

SOF ¶ 30. In determining which employees would be included in the layoff, the Campaign

evaluated the field organizers’ quantitative and qualitative work performance for the Campaign




                                                2
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 3 of 18 PageID #:751




through the primary election. Laurent Decl. ¶ 9, ECF No. 47. Emma Laurent, the Campaign Field

Director, had the initial responsibility of reviewing the Campaign’s data reports and oral and

written behavioral reviews from regional field directors, deputy field directors, and other

Campaign staff regarding individual employees and making recommendations about which staff

should be included in the layoff. Laurent Dep. Tr. 12:8-13:9, ECF No. 51-3; Laurent Decl. ¶¶ 8-9,

ECF No. 47. Laurent gave those recommendations to Caitlin Pharo, Manfred Mecoy, and Quentin

Fulks. Laurent Dep. Tr. 12:14-16; Laurent Decl. ¶ 15.2 Pharo reviewed Laurent’s

recommendations but gave limited input—she only “confirm[ed] that [she] wanted the Campaign

to retain the three employees who [she] directly managed.” Pharo Decl. ¶¶ 14-15, ECF No. 46.

Mecoy also reviewed Laurent’s recommendations and discussed the proposed list with Lauren

Brainerd, a senior Campaign advisor. Mecoy Decl. at ¶¶ 25-26. Mecoy then presented the list of

recommendations to Fulks, who Mecoy believed to have the final authority to approve the

terminations. Id. at ¶ 26. Fulks, in conjunction with Anne Caprara, then reviewed and approved

the list of employees that would be included in the layoff, including Emma Todd. Fulks Decl. at

¶¶ 22-23; Caprara Decl. ¶¶ 3-4, ECF No. 43.

       Todd argues that, quantitatively, she was not only the best-performing organizer in her

region, but one of the strongest field organizers in the entire JB for Governor Campaign. See Pl.’s

Decl. ¶¶ 11-35 (stating that she “had the best metrics in region 15”; that she “consistently met and

often exceeded” her performance goals; that she made “7558 volunteer recruitment dials, the



       2
         Laurent’s testimony, standing alone, is somewhat inconsistent regarding who (and in what
order) other Campaign staff received and reviewed her recommendations. In her declaration,
Laurent states that she gave her recommendations to Pharo and Mecoy for review. In her deposition
testimony, Laurent said that she made recommendations to Mecoy and Fulks. Pharo separately
confirmed, however, that she received and reviewed the recommendations from Laurent. Pharo
Decl. ¶¶ 14-15, ECF No. 46.


                                                 3
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 4 of 18 PageID #:752




highest in Region 15 and one of the highest in the state”; that she “had the second highest number

of Commitment to Votes (CTVs) of all field organizers in the state”; that “on average [she]

progressed in performance throughout the Campaign”; and that she “generally received feedback

that was very positive on [her] performance”). The Campaign disputes Todd’s characterization of

her performance. It concedes that, at times, Todd met or exceeded her weekly goals for phone or

canvass shifts completed, volunteer recruitment dials, and CTVs collection. See, e.g., Mecoy

Second Decl. ¶ 8, ECF No. 58. According to the Campaign, however, Todd was “not a particularly

strong field organizer” and was “inconsistent with regard to meeting her goals.” Mecoy Second

Decl. ¶¶ 7, 10. The Campaign contends that Todd’s self-assessment of her relative performance is

based on incomplete data, and characterizes Todd’s performance overall as “middling” and

“mediocre.” Id. at ¶¶ 5-10.

       The parties also dispute whether there were qualitative issues with Todd’s performance

that warranted her inclusion in the layoff. The parties agree that Todd received some counseling

on behavioral issues before Sands became her supervisor—all three of Todd’s supervisors at some

point counseled her about arriving on time for work, for example, and in the late fall of 2017, Mike

Anderson counseled Todd about an inappropriate workplace conversation with a volunteer

regarding substance abuse and addiction issues. Def.’s Rule 56.1 SOF ¶¶ 18-19; Pl.’s Resp. to

Def.’s SOF ¶¶ 18-19. Todd alleges, however, that the counseling by Shallow and Anderson

“related to incidents where she was no more than ten minutes late to work and did not rise to the

level of a performance issue” and that the substance abuse conversation with the volunteer was

“initiated by the volunteer” and that she “did not discuss the matter further” once Anderson

discussed it with her. Pl.’s Rule 56.1 Add’l Facts ¶¶ 36-37, ECF No. 50.




                                                 4
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 5 of 18 PageID #:753




       But four other incidents cited in connection with the Campaign’s decision to include Todd

in the March 2018 layoffs are, to some extent, disputed. First, Todd displayed a cartoon poster in

her work area that used graphic slang in the speech bubbles and which depicted one person lifting

their skirt to reveal a phallic snakehead, which bites the other person’s head off. Def.’s Rule 56.1

SOF ¶ 20. Both parties agree that Todd took down the cartoon when Sands asked; they dispute,

however, the impetus of Sands’ request. Id.; Pl.’s Resp. to Def.’s SOF at ¶ 21. Second, Sands and

a Campaign volunteer believed (and Todd disputes) that Todd referred to the volunteer as a “bitch”

at the Campaign office within earshot of other volunteers. See, e.g., Mecoy Decl. ¶ 9; Stafford

Decl. Ex. F. Third, Todd arrived fifteen to thirty minutes late to her assigned staging location at

Dry Run 1—an important practice event before the Campaign’s get-out-the-vote efforts before the

primary—and three volunteers were waiting outside the office when she arrived. See Def.’s Rule

56.1 SOF at ¶¶ 23-26; Pl.’s Resp. to Def.’s SOF at ¶¶ 23-26. And fourth, Todd had a disagreement

with a different Dry Run 1 volunteer regarding the Campaign’s canvassing strategy; senior

Campaign officials worried that Todd’s allegedly rude interaction with the volunteer would hurt

the Campaign’s efforts, and Todd was removed from her role as staging location director for Dry

Run 2 the following weekend. Mecoy Decl. at ¶¶ 19-23. The Campaign sent a Chicago-based

employee to Springfield to assume those responsibilities, and Todd was sent to knock on voters’

doors instead. Def.’s Rule 56.1 SOF at ¶¶ 23-28; Pl.’s Resp. to Def.’s SOF at ¶¶ 27-28.

       On March 25, 2018, Caitlin Pharo informed Todd that she was included in the Campaign

layoffs and that her last day with the Campaign would be March 31, 2018. Def’s Rule 56.1 SOF

at ¶ 32. Todd alleges that, in a conversation with Sands after her termination, Sands told Todd that

Todd “had the best metrics performance in [their] region but ‘sometimes it does not come down

to job performance.’” Pl.’s Decl. Ex. G, ECF No. 52-7. Todd does not recall any discussions or




                                                 5
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 6 of 18 PageID #:754




written communications from or with Sands in which Sands demonstrated anti-trans animus

against transgender women. Stafford Decl. Ex. A, Todd Tr. 150:13-151:14. At some point after

the layoff, however, Todd learned from a former Campaign volunteer that Sands had made

transphobic comments about Todd before her termination, including that Todd was “the annoying

kind” of transgender person and that Todd used “her transition to get out of things and . . . cries

wolf.” Stafford Decl. Ex. E, Crawford Tr. 13:10-12, 14:6-8. Todd expressly does not allege that

any other Campaign decisionmaker harbored or ever acted based on anti-trans animus. Id. 46:23-

47:24.

                                          DISCUSSION

         The Campaign has moved for summary judgment on Todd’s Title VII gender

discrimination claim. Def.’s Mot. Summ. J., ECF No. 39. Summary judgment is appropriate if the

movant “shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court must view the record and the

inferences drawn from it in the light most favorable to the non-moving party. Courtney v.

Biosound, Inc., 42 F.3d 414 (7th Cir. 1994). However, if the nonmovant bears the burden of proof

as to a particular element of her claim, she “must affirmatively set forth specific facts that show

that there is a genuine issue of material fact.” Randle v. LaSalle Telecomms., Inc., 876 F.2d 563,

567 (7th Cir. 1989). A “factual dispute is only genuine if a reasonable jury could find for other

party,” however, and a court need not draw inferences “that are supported by only speculation and

conjecture.” Woods v. City of Berwyn, 803 F.3d 865, 869 (7th Cir. 2015) (internal quotations and

citations omitted). Rule 56(c) “mandates the entry of summary judgment . . . against a party who

fails to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial”—“complete failure of proof




                                                 6
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 7 of 18 PageID #:755




concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986).

       Todd’s sole claim against the Campaign is for Title VII discrimination based on her gender

identity.3 Title VII “prohibits an employer from ‘discriminat[ing] against any individual with

respect to h[er] compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.’” Igasaki v. Ill. Dep’t of Fin. & Prof’l

Regulation, 988 F.3d 948, 957-58 (7th Cir. 2021) (citing 42 U.S.C. § 2000e-2(a)(1)). A plaintiff

may establish an employer’s discriminatory intent directly or through “circumstantial evidence

that provides the basis for an inference of intentional discrimination.” Johnson v. Koppers, Inc.,

726 F.3d 910, 914 (7th Cir. 2013). “When a defendant moves for summary judgment, the ‘singular

question’ for the district court is whether the plaintiff has introduced evidence that would ‘permit

a reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or other

proscribed factor caused the discharge or other adverse employment action.’” Igaski, 988 F.3d at

958 (citing Purtue v. Wisconsin Dep’t of Corr., 963 F.3d 598, 602 (7th Cir. 2020)). Where a

plaintiff “does not allege [discriminatory] motives by [the decisionmakers] who recommended her

termination,” the plaintiff may rely on a “cat’s paw theory of liability” to satisfy causation; the

theory applies “when a biased supervisor who lacks decisionmaking power uses the formal

decision maker as a dupe in a deliberate scheme to trigger a discriminatory employment action.”

Vesey v. Envoy Air, Inc., 999 F.3d 456, 461 (7th Cir. 2021).


       3
          In Bostock v. Clayton County, --- U.S. ----, 140 S. Ct. 1731 (2020), the Supreme Court
held that Title VII’s provisions prohibit discrimination on the basis of gender identity. See, e.g.,
140 S. Ct. at 1747 (“[D]iscrimination based on homosexuality or transgender status necessarily
entails discrimination based on sex; the first cannot happen without the second.”).




                                                 7
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 8 of 18 PageID #:756




       Todd invokes the cat’s paw theory here: she argues that the six decisionmakers involved

in the Campaign’s post-primary layoffs based their recommendation to include Todd in those

layoffs, at least in part, on bias-tinged negative information about Todd’s performance from

Todd’s direct supervisor, Raynal Sands. The cat’s paw theory requires a plaintiff to “present

evidence that ‘the biased subordinate actually harbored discriminatory animus’ against her and

that the subordinate’s scheme proximately caused the adverse employment action.” Sinha v.

Bradley Univ., 995 F.3d 568, 574 (7th Cir. 2021) (citing Robinson v. Perales, 894 F.3d 818, 832

(7th Cir. 2018)). Based on Sands’ email to Rachel Cowell requesting Todd’s termination after the

primaries, Stafford Decl. Ex. H; Alexander Crawford’s testimony that Sands made comments to

him and other staff that Todd is the “annoying kind” of transgender person, id. Ex. E, Crawford

Tr. 13:1-15; emails to senior Campaign staff regarding Todd’s behavioral incidents that originated

from Sands, id. Ex. F-G, Pl.’s Decl. Ex. H, ECF No. 52-9.; and statements by several Campaign

officials that information about field organizers’ performance trickled up through the chain of

command, see, e.g., Stafford Decl. Ex. C, Laurent Tr. 14:9-16:4, Pl.’s Rule 56.1 Ex. 2, ECF No.

51-2, Todd urges that “Ms. Sands made negative reports about Ms. Todd based on Ms. Sands’

discriminatory animus towards Ms. Todd as a transgender woman, sought to get her terminated by

means of these negative reports, and accomplished that objective by passing these negative reports

to supervisors who relied on them to terminate Ms. Todd.” Pl.’s Resp. Opp’n at 9. She argues that

whether the Campaign’s decisionmakers had a genuine belief that Todd should be discharged

based on the identified performance deficiencies is irrelevant to the question of liability,

emphasizing the Supreme Court’s instruction that even where an employer chooses to conduct an

independent investigation into a supervisor’s allegations, the “supervisor’s biased report may

remain a causal factor if the independent investigation takes it into account without determining




                                                8
    Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 9 of 18 PageID #:757




that the adverse action was, apart from the supervisor’s recommendation, entirely justified.” Staub

v. Proctor Hosp., 562 U.S. 411, 420-21 (2011); Pl.’s Resp. Opp’n at 2-3.

       Todd’s cat’s paw theory fails for two reasons. First, Todd has not presented evidence from

which a reasonable jury could conclude that Sands’ behavioral reports about Todd were motivated

or inappropriately colored by discriminatory animus. The Court assumes, for the purposes of

summary judgment, that Sands did make transphobic comments about Todd to Campaign staff and

volunteers.4 But that Sands harbored anti-trans bias against Todd does not necessarily mean that

Sands’ decisions to flag behavioral concerns to her supervisors were discriminatory. See Staub,

562 U.S. at 422 (noting requirement that a “supervisor performs an act motivated by

[discriminatory] animus that is intended by the supervisor to cause an adverse employment

action”) (emphasis in original); Pl.’s Resp. Opp’n at 3 (acknowledging that Sands’ reports must

have been “motivated by discrimination” for the Campaign to be liable). Even where a supervisor’s

bias is clear, the plaintiff still bears the burden of demonstrating that the supervisor’s challenged

negative employment action was motivated by that bias, rather than by legitimate performance

concerns. See, e.g., McPhaul v. Bd. of Com’rs of Madison Cty., 226 F.3d 558, 565 (7th Cir. 2000),

overruled on other grounds, Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013) (“And because [the

plaintiff] presents no evidence to indicate that [the biased supervisor]’s transfer and termination

decisions were motivated by any reason other than [the plaintiff]’s performance deficiencies

(which are undisputed), she clearly fails to show that [the supervisor]’s decisions were motivated

by racial animus.”); Gray v. Zaruba, No. 16 C 4850, 2019 WL 5536839, at *8 (N.D. Ill. Oct. 25,



       4
         The Campaign “does not concede Ms. Sands did” make the comments Crawford alleges,
but argues that even if she did, Todd’s claim nonetheless cannot survive summary judgment. Def.’s
Memo. Supp. at 13 & n.6. At this stage in the proceedings, then, Crawford’s testimony regarding
Sands’ comments stands undisputed.


                                                 9
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 10 of 18 PageID #:758




2019) (explaining that “[t]o prevail on [a] Title VII claim using a cat’s paw theory,” the plaintiff’s

evidence must establish that the allegedly biased supervisor “performed a specific act due to

animus”; that the supervisor intended that act to cause an adverse employment action; and that the

act was the proximate cause of the adverse employment action).

       No evidence in the record suggests that Sands mischaracterized, hyperbolized, or otherwise

overstated Todd’s behavioral issues due to her alleged bias. The parties agree on the basic facts

underpinning most, if not all, of the behavioral issues the Campaign cites: that the cartoon

displayed in Todd’s work area “display[ed] violence” and included the terms “cock” and “pussy,”

Stafford Ex. A, Todd Tr. 102:12-103:6; that a volunteer and Sands believed that Todd had called

the volunteer a “bitch,” Todd Tr. 109:9-18; that Todd arrived fifteen to thirty minutes to the Dry

Run 1 staging location—on the day of an important practice run for the Campaign’s Get Out the

Vote weekend—while three people waited outside for the location to open, Todd Tr. 119:3-120:11;

and that Todd’s (allegedly contentious) disagreement with another Dry Run 1 volunteer led to

Todd’s removal as the Springfield staging location director for Dry Run 2, Pl.’s Rule 56.1 Resp.

Def.’s SOMF ¶¶ 27-28. Where Sands relayed these behavioral issues through email, those emails

provided a relatively straightforward recounting of the incident at issue. See Stafford Ex. F

(explaining that she wanted to flag Todd calling a volunteer a “bitch” because the volunteer was

offended and it was within earshot of other volunteers, but noting that she thought Todd used the

word “in a playful manner”); Stafford Ex. G (explaining the request for Todd to remove the cartoon

posted was based on the poster’s depiction of violence and use of “strong inappropriate language”).

And there is nothing in the summary judgment record suggesting that Sands made more

inflammatory complaints about Todd orally. Todd points only to Laurent’s testimony that she was

in communication with Sands via text, phone call, and email as establishing that Sands had direct




                                                 10
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 11 of 18 PageID #:759




contact with senior Campaign staff, but she offers no evidence suggesting that Sands

mischaracterized any particular incident or exaggerated her concerns about Todd’s performance

through those channels.

        Todd alternatively argues that even if Sands’ reports themselves were not “discriminatory

in nature or tone,” Sands’ decision to report the incidents was unreasonable and “motivated by

discrimination.” Pl.’s Resp. Opp’n at 3. A volunteer in the Springfield office testified in his

deposition that Sands and Todd “definitely didn’t like each other” and that there was a “constant

back and forth” between the two; he observed that his partner, another Campaign employee, “never

got anything done on time either and she didn’t get yelled at quite as much” as Todd did. Pl.’s

Rule 56.1 Ex. 4, Crawford Tr. 10:14-21, 15:10-16:11. But Todd does not present any evidence that

she was reprimanded or counseled for behavioral issues that went unaddressed with other

Campaign employees, or that Sands made negative reports about Todd regarding conduct that she

excused for others. Instead, Todd disputes the reasonableness of Sands’ response to the incidents

at issue. Todd contends, for example, that she was “accused by Ms. Sands of being late for a

practice event referred to as Dry Run 1”—ignoring, it seems, Todd’s own deposition testimony

that she told Sands about her late arrival and the people waiting for her outside of the office when

she showed up—and tries to explain why her late arrival was not actually a big deal, insisting that

it was “patent[ly] unreasonable[]” for Sands to “criticiz[e] [her] for arriving at the office at 8:45

am due to job duties that took Ms. Todd elsewhere,5 when the office was not due to open for public

admission until 10:00 a.m.” and that Sands was trying “to find fault so that she could terminate

her.” Id. at 11.




        5
            Picking up donuts. Pl.’s Decl. Ex. A, Todd Tr. 118:10-14.


                                                 11
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 12 of 18 PageID #:760




       The evidence in the record indicates that in each of the behavioral incidents, Sands’ action

was instigated either by a volunteer’s complaints or by Todd’s own self-reporting of an issue;

moreover, in at least two of the incidents, Sands’s counseling or reprimand concerned behavioral

deficiencies that had also been observed and addressed by Todd’s previous supervisors, not just

Sands. Several witnesses stated in their declarations or in deposition testimony that Sands’

direction to Todd to remove the poster hanging in her workspace, for example, was prompted by

a volunteer’s complaint about the artwork. See Pl.’s Rule 56.1 Resp. Crawford Tr. 41:5-11 (“I

know that a volunteer had complained about Emma had some kind of artwork in her office having

to do with trans people. . . . [S]omebody complained about it and Ray asked Emma to take it

down.”); Stafford Ex. G (Sands explaining to Todd that “[i]t was brought to [her] attention” that

Todd had the poster hanging in her office); Budzinski Decl. at ¶ 5 (“I recall a volunteer informing

me that Ms. Todd had displayed a poster of a cartoon in her workspace that the volunteer found

inappropriate because the cartoon used graphic language and depicted violence.”). Todd contests

that she called a Campaign volunteer a “bitch,” but whether she did or not, both Sands and the

volunteer thought she did, and the volunteer took offense. See, e.g., Pl.’s Decl. Ex. E (Todd: “For

real though, I didn’t call you the b word yesterday” . . . Volunteer: “You did/But let’s move

forward”). And the evidence suggests that the characterization of Todd’s attitude toward a different

Dry Run volunteer as “rude” came from volunteers themselves, not from Sands. See Budzinski

Decl. at ¶¶ 9-11 (Budzinski states she learned of the incident from other Campaign volunteers and

the volunteer’s husband, and that Budzinski “understood that Ms. Todd disagreed with the

volunteer . . . and in addressing that issue, had been extremely rude to the volunteer to the point of

the volunteer leaving the Springfield staging location”). Finally, Todd had been counseled for

behavioral issues prior to Sands’ employment with the Campaign. Todd concedes that both of her




                                                 12
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 13 of 18 PageID #:761




previous supervisors had counseled her about arriving for work on time when she was “no more

than ten minutes late to work”—so that Sands told her it was “unacceptable” to be fifteen to thirty

minutes late to one of the Campaign’s most important pre-primary events while members of the

public waited outside the staging location does not support an inference that Sands’ reprimand was

driven by animus. See Stafford Ex. A. Todd Tr. 76:1-24 (Todd agreeing that all three of Todd’s

supervisors had “communicated to [her] concerns about [her] failure to arrive to work on time”).

Nor was Sands’ reprimand for Todd’s language toward a volunteer the first time Todd had been

counseled about appropriate boundaries with Campaign volunteers. Id. at 80:2-15, 84:6-18.

       In sum, the evidence she presents shows only that Todd disagrees with Sands’ and other

Campaign staff’s assessment of the import of several behavioral incidents, not that Sands had a

discriminatory motive in reporting them or mischaracterized, overstated, or otherwise distorted

those incidents based on bias. Compare Hill, 724 F.3d at 968. So, even if Sands did make the

alleged transphobic remarks that Todd alleges, Todd has not borne her burden of producing

evidence that Sands made the negative behavioral reports at issue because of her anti-trans bias.

       Todd’s cat-paw theory also fails on proximate causation. Even if Sands did provide bias-

tinged negative information to Deputy Field Director Rachel Cowell about Todd’s performance—

information which was, in turn, reported further up the chain of command—the evidence in the

record does not support the conclusion that Sands’ reports were the proximate cause of Todd’s

inclusion in the Campaign’s post-primary layoffs. Staub warned courts that if a biased

supervisor—acting as the employer’s agent—“committed an action based on discriminatory

animus that was intended to cause, and did in fact cause, an adverse employment decision,” the

“mere conduct of an independent investigation” does not necessarily relieve the employer of

“fault.” Staub, 562 U.S. at 420-21. Post-Staub, however, the Seventh Circuit has emphasized that




                                                13
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 14 of 18 PageID #:762




“the mere fact that an employee’s wrongdoing was reported by a biased supervisor with a

retaliatory or discriminatory motive does not establish liability under a cat’s paw theory.” Id. at

462. The employee must still demonstrate that the biased supervisor’s reports were the proximate

cause of the adverse employment action; if the employer’s decision “did not rely on the credibility

of the biased supervisor . . . the employee’s cat paw theory will fail.” Id. An employer’s belief that

it had “independently sufficient reasons, such as corroboration of the allegations” to fire, demote,

or take another adverse employment action against an employee is enough to break the causal

chain between a biased supervisor’s reports of wrongdoing and the employer’s adverse action. Id.;

see also Woods, 803 F.3d at 870 (“If the ultimate decision-maker does determine whether the

adverse action is entirely justified apart from the supervisor’s recommendation, then the

subordinate’s purported bias might not subject the employer to liability.”).

       Todd does have evidence that Sands provided negative behavioral reports about Todd to

her supervisors. Sands copied her Deputy Field Director, Rachel Cowell, on the email to Todd

directing her to remove the cartoon from her workspace, for example, and Cowell forwarded that

information to Caitlin Pharo. See Pl.’s Decl Ex. I, ECF No. 52-9. Sands also emailed Cowell

directly to report that Todd had just “called [a volunteer] a ‘bitch’ though in a playful manner” in

earshot of other volunteers and that the volunteer was offended. Stafford Exs. F-G. More generally,

senior Campaign staff testified that “[b]ecause of the supervisory structure” of the Campaign—in

which information about field organizers’ performance flowed upward from Regional Field

Directors to Deputy Field Directors and eventually to senior members of leadership—

decisionmakers including Laurent, Pharo, and Mecoy were aware “that there had been issues with

Ms. Todd’s performance during her employment.” See, e.g., Laurent Decl. at ¶ 6. Finally, it is

undisputed that Sands emailed Cowell requesting Todd and another subordinate’s termination after




                                                 14
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 15 of 18 PageID #:763




the primary elections; in the email, Sands complained that Todd and another field organizer are

“beyond difficult to work with and do not take directions.” Stafford Ex. H.

         But Todd’s claim cannot survive summary judgment because the Campaign’s independent

knowledge and corroboration of Todd’s behavioral issues breaks the proximate causation chain

between Sands’ alleged bias and Todd’s termination. There is no evidence in the record that Sands’

email requesting Todd’s termination was seen by any Campaign employee besides Cowell. In fact,

the Campaign presented evidence that not only were senior Campaign decisionmakers unaware

that Sands had requested Todd be dismissed after the primary election, but that the decisionmakers

did not seek out any information from Deputy or Regional Field Directors while they were

determining which field organizers would be included in the layoffs; that Campaign officials had

serious concerns about Todd’s judgment based on several incidents, but particularly her negative

interaction with the volunteer during Dry Run 1 that led to Todd’s being replaced as the Springfield

office’s supervisor of Dry Run 2; and, crucially, that senior Campaign staff had received

information about Todd’s problematic interactions with volunteers from people other than Raynal

Sands.

         The Campaign’s evidence that senior decisionmakers received information about Todd’s

performance before and during Dry Run 1 from individuals other than Sands is undisputed. So,

regardless of what Sands reported up the chain of command regarding Todd’s performance, senior

staff did not need to rely on Sands’ credibility to get a full picture of the events in question. Nikki

Budzinski, a senior Campaign advisor who did not know Raynal Sands, submitted a declaration

stating that she “periodically spoke with [volunteers in the Springfield area] about how they

thought things were going in that office” and that she “periodically heard from them about issues

with Emma Todd.” Budzinski Decl. ¶ 4, ECF No. 59. Those issues included Todd’s display of the




                                                  15
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 16 of 18 PageID #:764




workplace-inappropriate cartoon, that “Ms. Todd would regularly show up late to the office and

was often difficult in her interactions with volunteers,” and Todd’s disagreement with a volunteer

during Dry Run 1 over canvass strategy. Id. at ¶¶ 5-9. Budzinski characterized the numerous

complaints she received about Todd from Campaign volunteers as atypical and stated that she

“reached out to Mr. Mecoy about Ms. Todd more than once . . . because [she] was concerned that

volunteers’ interactions” with Todd would damage the Campaign. Id. at ¶ 13.

       Regarding the Dry Run 1 incident, Budzinski learned from Springfield-based Campaign

volunteers, and directly from the husband of the volunteer at issue, that Todd was “extremely rude

to the volunteer to the point of the volunteer leaving the Springfield staging location”; Budzinski

was “very concerned” about Todd’s handling of the situation and was worried it would reflect

negatively on the Campaign, especially as the volunteer’s husband “was himself a key political

stakeholder in the community.” Id. at ¶¶ 10-11. Finally, Budzinski confirmed that she informed

Mecoy directly about the Dry Run 1 incident. Id. at ¶ 12. Mecoy stated that, because of Todd’s

interaction with the volunteer, the Campaign “had to work to repair the relationship with the

volunteer, who was an important political stakeholder in the Springfield community” and that

senior Campaign staff were “concerned about losing the support of the volunteer to whom Ms.

Todd had been rude, as well as other volunteers who witnesses the events at the Springfield staging

location during Dry Run 1.” Mecoy Decl. at ¶ 22. And, as a result of the incident, the Field

Department’s leadership “decided to remove Ms. Todd from her role as staging director at the

Springfield location”; Mecoy states he was “worried about Ms. Todd continuing to directly interact

with volunteers”—a serious concern, as “the relationship between field organizers and volunteers

is extremely important”—and that switching her role to canvassing was a “significant reduction in

Ms. Todd’s responsibilities.” Id. at ¶¶ 10, 23.




                                                  16
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 17 of 18 PageID #:765




       In sum, the evidence in the record establishes that the Campaign determined that it would

need fewer field staff in the aftermath of March 2018 primary election until later in the spring

before the general election. Laurent made recommendations regarding which employees to include

in that layoff on based on employees’ quantitative and qualitative performance, without specific

input from Regional or Deputy Field Directors but with knowledge of earlier behavioral issues that

had been reported up the supervising chain. Senior Campaign staff either did not recall specific

information about Sands’ earlier assessments of Todd’s performance, see Laurent Decl. at ¶ 13,

Mecoy Decl. at ¶ 28, Fulks Decl. at ¶ 26, or viewed earlier behavioral reports that may have

originated with Sands as “concerning and inconsistent with the Campaign’s expectations,” but

confirmed that they “did not lead to Ms. Todd’s immediate termination.” Fulks Decl. at ¶ 18.

Laurent and Mecoy both stated that Todd’s disagreement with the Dry Run 1 volunteer, however—

a concerning incident that Mecoy learned about from Budzinski, who spoke to volunteers that

witnessed the incident directly—occurred shortly before the post-primary layoff and was top of

mind as recommendations were being made. See Laurent Decl. at ¶¶ 10-12; Mecoy Decl. at ¶ 24

(explaining that at the time he reviewed the recommendations, “this incident” with Todd “was on

my mind”). As a result, Laurent’s recommendation that Todd be included in the layoffs, with thirty

other Campaign employees, was signed off on by as many as five other Campaign decisionmakers,

none of whom Todd alleges harbored or acted based on anti-transgender bias.

       Based on the evidence before the Court, a reasonable jury could conclude neither that

Sands’ behavioral reports were discriminatory in motive or content nor that Sands’ transphobic

bias was the proximate cause of the Campaign’s decision to include Todd in the post-primary

layoffs. Even drawing all reasonable inferences in her favor, Todd has not met her burden of

demonstrating that Sands “use[d] the formal decision maker[s] as a dupe in a deliberate scheme to




                                               17
   Case: 1:19-cv-00392 Document #: 77 Filed: 08/17/21 Page 18 of 18 PageID #:766




trigger a discriminatory employment action.” Vesey, 999 F.3d at 461. The Campaign’s motion for

summary judgment on Todd’s Title VII discrimination claim is granted, and this case is dismissed.




Dated: August 17, 2021                                     John J. Tharp, Jr.
                                                           United States District Judge




                                               18
